Citation Nr: 1206959	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to December 1971.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied entitlement to service connection for a left knee disorder.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at the RO. A transcript of the hearing is included in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board finds that a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran claims he has arthritis of the left knee due to an in-service injury.  Service medical records include a January 1970 note indicating he was hit by a Jeep in the left leg.  It was noted that he can walk, but it is painful.  He had slight tense area of the left thigh.  In a May 1970 note, the Veteran complained of left knee pain with lateral rotation.  In a November 1971 separation examination, the examiner noted the lower extremities as normal. 

In a November 2007 private treatment record, the Veteran complained of left knee pain for the past five years that had worsened recently.  It was noted that he works as a letter carrier.  In a January 2008 private treatment record, the examiner reported that an MRI found significant arthritis of the lateral compartment and patellofemoral degenerative arthritis.  Neither record included an opinion on etiology of the Veteran's left knee disorder. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d)(West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not been provided a VA examination.  The Board finds a remand for an examination is necessary for an opinion concerning the etiology of the Veteran's diagnosed left knee disorder and whether it may be related to an in-service left leg injury. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed knee disorder and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran shall be scheduled for a VA orthopedic examination.  Prior to the examination, the claims filer and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place shall be included in the report of the examiner.  All indicated tests and studies are to be performed.  

The examiner is directed to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability found on examination had its clinical onset during service or is related to any in-service disease, event, or injury.  The Board notes that the Veteran is currently service-connected for pes planus with bunions and posttraumatic deformity of the left femoral neck.  In doing so, the examiner should specifically comment on the January 1970 in-service left leg injury and subsequent complaint of knee pain. 

Any opinions expressed must be accompanied by a complete rationale. 

In this regard, the Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for a left knee disorder should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


